Citation Nr: 1828629	
Decision Date: 05/11/18    Archive Date: 05/18/18

DOCKET NO.  17-23 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder.

2. Whether new and material evidence has been received to reopen a claim for service connection for a left knee disorder.

3. Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

P. Nguyen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to June 1959. He served in the United States Army. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2012 and February 2016 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2018, the Veteran appeared and testified at a video conference Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a) (2).

The issue of service connection for a psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1. A September 2012 rating decision denied entitlement to service connection for a right knee disorder. The Veteran did not appeal or submit new and material evidence within one year.

2. A September 2012 rating decision denied entitlement to service connection for a left knee disorder. The Veteran did not appeal or submit new and material evidence within one year.

3. Evidence received since the September 2012 rating raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a right knee disorder.

4. Evidence received since the September 2012 rating raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a left knee disorder.


CONCLUSIONS OF LAW

1. The September 2012 rating decision is final. 38 U.S.C. § 7105 (2012); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2017).

2. Evidence submitted to reopen the claim of entitlement to service connection for a right knee disability is not new and material, and the claim is not reopened. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156(a) (2017).

3. Evidence submitted to reopen the claim of entitlement to service connection for a left knee disability is not new and material, and the claim is not reopened. 38 U.S.C. §§ 5108, 7105; 38 C.F.R. § 3.156(a).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final. 38 U.S.C. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103. A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim. 38 U.S.C. 
§ 5108.

Regardless of the action taken by the RO, the Board must determine whether new and material evidence has been received subsequent to an unappealed RO denial. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). As part of this review, the Board considers evidence of record at the time of the previous final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim, and evidence submitted since a prior final disallowance. Evans v. Brown, 9 Vet. App. 273, 285-86 (1996).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist or consideration of a new theory of entitlement. Shade, 24 Vet. App. at 117-18. 

Additionally, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 38 C.F.R. § 3.156 (b). Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence. 38 C.F.R. § 3.156 (c) (1). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

In a September 1992 rating decision, the RO denied service connection because there was no evidence of in-service knee disorders.  The Veteran did not appeal that decision nor submit new and material evidence within one year.  The rating decision is thus final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Evidence of record at the time of September 2012 rating decision included VA treatment records, private treatment records, the Veteran's statements, and developmental documents. Unfortunately, the Veteran's service treatment records (STRs) were unavailable and presumed to have been destroyed in a fire at a records storage facility. See Administrative Decision, March 2010. The Veteran asserted that he was a lineman during service which required climbing poles.  He stated that sometimes he injured his knees while climbing poles and falling off the poles.  2005 private records indicate the Veteran reported right knee pain due to a recent injury. 

Evidence submitted after the September 2012 rating decision includes the Veteran's testimony at a March 2018 Board hearing and VA treatment records.  2015 VA treatment records diagnosed bilateral knee degenerative joint disease.  In a 2015 statement, the Veteran asserted that during service, while working as a lineman, he fell several times and landed hard on the ground.  He also reported knee symptoms since that time.  At the March 2018 Board hearing, the Veteran testified that he injured his knees in service while he was training to be a pole climber. He further testified that during pole climbing training, he would sometimes fall off the poles, which were about 30 feet high. The Veteran also reported that he did not seek medical treatment and never reported the falls to his superiors. The Veteran also stated that he sought treatment for his knees after separation from service and was given some medication for pain and swelling. He further noted that a doctor told him he had arthritis. The Veteran reiterated that he had pain in his knees during service and continued to have pain in his knees after service. 

The Board finds that new and material evidence has been presented.  The evidence, including lay statements of continuous symptoms, is new because it was not previously submitted to VA.  The evidence is material because it relates to unestablished facts necessary to establish the claim - evidence of an in-service injury with a nexus to service.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Notably, the Veteran reported that he did not seek treatment during service - accordingly, there would be evidence in the STRs.  He provided additional detail regarding incidents during service and symptoms after service discharge.  Additionally, the evidence is neither cumulative nor redundant as that evidence was not of record at the time of the prior denial.  See 38 C.F.R. § 3.156(a).  Further, new evidence is to be presumed credible for purposes of deciding whether a previously denied claim may be reopened.  Justus, 3 Vet. App. at 513.  Moreover, when considering the new evidence in conjunction with the evidence already of record, combined with VA assistance including an examination, it raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  Accordingly, for all of the above reasons, the Veteran's claims are reopened.   


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened, and the appeal is granted to this extent only.

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened, and the appeal is granted to this extent only.


REMAND

Regarding the claims for service connection for right and left knee disorders, remand is required for an examination.  VA also has not met its duty to assist because it has not yet provided Veteran with an examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination is necessary in a service connection claim where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including credible lay evidence of continuity of symptomatology).  Here, there are current diagnoses of arthritis of the bilateral knees.  The Veteran has provided competent evidence of in-service events and symptoms and symptoms after service.  Accordingly, remand is required for an examination.

Regarding the claim for service connection for a psychiatric disorder, remand is required for additional development of the Veteran's claim.  A March 2010 Formal finding of Unavailability of Service Records found that the Veteran's STRs were unavailable due to a fire-related event. The Board recognizes that there is a heightened obligation to assist the Veteran in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been, or in actuality were, destroyed was in the possession of the government. See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005) ("[W]hen VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

In this case, the Veteran had been advised of the unavailability of these documents in relation to different claims, but he was not advised that he may submit evidence from alternative sources to establish his claim for service connection for an acquired psychiatric disorder, to include PTSD. It also does not appear that the Veteran was ever provided with an NA (National Archives) Form 13055 ("Request for Information Needed to Reconstruct Medical Data") to complete so that additional efforts could be made to locate records from other sources in an attempt to reconstruct lost medical data. As a result, in order to meet VA's heightened obligations in this case, the appeal must be remanded so that the Veteran can be provided with an NA Form 13055, as well as any additional development that may be warranted based upon the information provided. Accordingly, a remand is necessary in order to ensure VA's compliance with its duty to assist in fire-related cases.

Remand is also required to obtain a VA examination. VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim. 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c) (4). Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159 (c) (4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

The Veteran is currently diagnosed with a number of psychiatric conditions, including PTSD, depressive disorder NOS, mood disorder unspecified, borderline personality disorder, major depressive disorder, and depressive disorder. The Veteran testified at the March 2018 hearing that he was beat up one night during basic training in Fort Chaffee, Arkansas. The Veteran further testified that they hit his body and face, but that he did not report anything because he was afraid that it would get worse. He also testified that he was currently receiving treatment for PTSD, and that his symptoms included being afraid and nervous, depression, and anti-social behavior. The Veteran believed that the in-service assault is what caused his PTSD.  The VA has not yet afforded the Veteran a VA examination to assess the etiology of any psychiatric condition, to include PTSD; thus, on remand, the RO must do so.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. Contact all appropriate sources in order to verify the Veteran's alleged stressors, to include being assaulted by two fellow soldiers during basic training at Fort Chaffee, Arkansas. Document for the claims file what repositories were contacted and why. If necessary, the Veteran should be requested to provide any assistance in obtaining this clarifying information. All verified dates of service and all responses received should be documented in the claims file. Any outstanding service personnel records (SPRs) and service treatment records (STRs) should also be obtained and associated with the claims file, if available.

As these records are in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. §3.159 (c)(2). The AOJ, therefore, must make as many attempts for these records as are necessary to comply with this VA regulation and document these attempts in a memo to the file if such records are determined to be unavailable. Appropriately notify the Veteran and his representative if unable to obtain these records. 38 C.F.R. §3.159 (e)(1).

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to assist in determining the etiology of all psychiatric disorders. The entire claims file must be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis. An explanation for all opinions expressed must be provided. The examiner must elicit from the Veteran a full history and/or description of his active service.

Based upon a review of the record and clinical findings, the VA examiner must provide the following opinions:

a) Is the Veteran currently diagnosed with PTSD? If not, provide a thorough explanation, to include addressing the prior diagnoses of record, to include in a VA psychiatric note from October 2015.

b) If there is a diagnosis of PTSD, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's PTSD had onset in, or is otherwise related to, a verified in-service stressor?

(c) If there is a diagnosis of PTSD, is it at least as likely as not (a probability of 50 percent or greater) that, based on the review of the claims file and the results of the examination, particularly the Veteran's psychiatric history as elicited during the examination and as provided at the Board hearing, that the Veteran exhibited symptoms and behaviors consistent with behavioral changes expected to follow from the claimed personal assault, and if so, whether any of his current psychiatric diagnoses are related to the alleged incident.

d) Are there any non-PTSD currently diagnosed psychiatric disorders? If not, address the prior diagnoses of record, to include depressive disorder NOS, mood disorder unspecified, borderline personality disorder, major depressive disorder, and depressive disorder.

e) For all other non-PTSD psychiatric disorders, is it at least as likely as not (a probability of 50 percent or greater) that the disorder, had onset in, or is otherwise related to the Veteran's active service, to include, but not limited to, his reports of a personal assault that occurred during basic training?

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655. In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Ensure compliance with the directives of this remand. If a report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

7. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


